Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 2.	Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 are all the claims for this application.
3.	Claims 1-2, 7-11, 13-17, 19-24, 56-57 and 212-216 are amended in the Response of 7/12/2022. 
4.	Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 are all the claims under examination. This Office Action contains new grounds for objection.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 212-216 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
	Claims 212-216 are amended for the amino acid position as indicated according to the IMGT numbering.

Claim Rejections - 35 USC § 112, fourth paragraph
6.	The rejection of Claim 7 i under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn.
	Claim 7 is amended to replace “position 85 and/or 86” with “position 85.1 and/or 86.”

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	The rejection of Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the pending claims.  
	a) Applicants allege Claim 1 has been amended to remove the “or” in “wherein the parent domain of the first and/or the second engineered immunoglobulin chain is a CH3.” Claim 1 has further been amended to recite “wherein the parent domain of the first and the second engineered immunoglobulin chain is a CH3 domain or a CH1 and a Cκ domain.” The Specification teaches in Example 5 a hetero-dimeric immunoglobulin with FAB fragments that comprise CH1 and Cκ parent domains wherein the amino acid residue which is substituted in the protein-protein interface of the parent domain of the first engineered immunoglobulin chain comprises the amino acid residue at position 88, and wherein the amino acid residue which is substituted in the protein-protein interface of the parent domain of the second engineered immunoglobulin chain comprises the amino acid residue at position 85.1 and/or 86, and such hetero-dimeric immunoglobulins have a hetero-dimerization rate of at least 50%. Specification, pp. 228, line 30 to p. 229, line 13 and p. 230, lines 11-15. In Example 9, the specification teaches a hetero-dimeric immunoglobulin in which two of the four immunoglobulin chains originate from Example 5 and said hetero-dimeric immunoglobulin possessed bispecific binding affinities and was stable. (Specification at p. 264, lines 12-15 and 29.) Therefore, in addition to disclosing parent domains based on CH3, as acknowledged in the Office Action, the Applicant has provided Examples of parent domains based on CH1 and Cκ with successful hetero-dimerization rates to demonstrate possession of the claimed hetero-dimeric immunoglobulins.
	Response to Arguments
	Applicants insertion of newly claimed subject matter for the CH1/Cκ corresponding to the same numbering system under IMGT for both the CH1/Cκ domains and the CH3 domains (first and second engineered Ig chains) is confusing. The ordinary artisan cannot ascertain any of what is claimed as against what Applicants purport to be identical residue substitutions as shown in Examples 5 and 9, where the claims recite the same exact residues being substituted in the CH1/Cκ domains as for the first and second CH3 domains. To expedite prosecution, Applicants should include a table comparing the CH3 and the CH1/Cκ numbering for the claimed residues under EU numbering and IMGT numbering systems. 
Applicants claims are even more confusing where generic Claim 1 and dependent Claims 11, 15, 22, and 24 recite in the final clause “wherein the amino acid position of each group member is indicated according to the IMGT numbering.” There is no mention a group in generic Claim 1 to render the claims comprehensible with respect to the assignment to a group much less how the IMGT numbering system is applied to that group. What groups are being made reference to, the CH3 domains or the CH1/Cκ and/or which residues under the IMGT numbering system?

	b) Applicants allege when one immunoglobulin chain comprises a substitution at position 88 and the other chain comprises a substitution at position 86 (see SEQ ID NO: 18 and SEQ ID NO: 27, SEQ ID NO: 18 and SEQ ID NO: 26; SEQ ID NO: 19 and SEQ ID NO: 26; and SEQ ID NO: 20 and SEQ ID NO: 26) the hetero-dimerization rates rise to 36%, 30%, 46%, and 49%, respectively. Specification, p. 223, Table 1. Similarly, when one immunoglobulin chain comprises a substitution at position 88 and the other chain comprises a substitution at position 85.1 (see SEQ ID NO: 19 and SEQ ID NO 25; and SEQ ID NO: 20 and SEQ ID NO: 25), the hetero-dimerization rate is 46%. Specification, p. 223, Table 1.

Furthermore, when one immunoglobulin chain comprises a substitution at position 88 and the other chain comprises a substitution at position 85.1 and 86 (see SEQ ID NO: 18 and SEQ ID NO: 24; and SEQ ID NO: 19 and SEQ ID NO: 24), the hetero-dimerization rate is 64% and 52%, respectively. Specification, p. 223, Table 1. The data in Table 1 also show that the presence of one or two additional substitutions in one immunoglobulin chain—in addition to the substitutions at positions 85.1, 86, and 88—does not improve the hetero-dimerization rate (see Table 1, compare, e.g., SEQ ID NO: 18 and SEQ ID NO: 24 with SEQ ID NO: 18 and SEQ ID NO: 28, SEQ ID NO: 18 and SEQ ID NO: 29. SEQ ID NO: 21 and SEQ ID NOs: 24-29, and SEQ ID NO: 22 and SEQ ID NO:s 24-29.) These results suggest that the efficient hetero-dimerization rates were afforded by the substitutions in positions 85.1, 86, and 88 and not the presence of additional substitutions. And, the data indicate that hetero-dimeric immunoglobulins having substitutions of residues 88 and 85.1 and/or 86 at the interface of the parent domains are operative.
	Response to Arguments
Applicants data are not nearly as supportive of the breadth and scope of the claimed invention for what is any generic hetero-dimeric Ig comprising any substitution at position 88 in the CH3 domain with any substitution in position 85.1 and/or 86 in the other CH3 domains; or any generic hetero-dimeric Ig comprising any substitution at position 88 in the CH1 domain with any substitution in position 85.1 and/or 86 in the Cκ domain. Applicants own data reveals limited kinds of amino acid substitutions under each of the conditions where they admit on the record that the highest achievable formation of a hetero-dimer is 64% for the SEQ ID NO: 18/24 combination. Clearly not all amino acids have been tested in the substitution of the candidate residues, however, the results are not shown to yield a predictable outcome.
The rejection is maintained.

Written Description
8.	The rejection of Claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants allege the negative proviso has, per se, support in the specification at p. 157, lines 25-28; and the specification discloses substitution of 88 to isoleucine (I) p. 83, line – p. 119, line 3 and 8.
	Response to Arguments
	Claim 5 depends from rejected Claim 1. The grounds for the rejection of Claim 5 cannot be taken out of context from the outstanding grounds for rejection for the claims as a whole. Where Applicants have not shown themselves to be in possession for the genus of hetero-dimeric constructs of generic Claim 1, then the insufficiencies of Claim 5 are not nearly rectified by arguments alone much less in the form of a negative proviso.
	The rejection is maintained

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,683,052 is maintained. 
	Applicants request that the rejection be held in abeyance is granted.

10.	The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 , 80 and 212-216 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,683,053 is maintained. 
Applicants request that the rejection be held in abeyance is granted.

11.	The provisional rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/984,822 (reference application US20180355064) is maintained. 
	a) Applicants allege as required by ‘822, the instant claims do not encompass or recite a modified VH3 domain at one or more of residues 57, 65, 81 or 82a. 
	Response to Arguments
	It is incorrect that the claims of the ‘822 reference do not read on and encompass the instant claims. Where the instant claims recite that a residue in either the first and/or second Ig chain comprises a substitution at residue 81 (see instant Claims 16-17, 19-21, 23-24, 212-216), then that position at least as according to the IMGT numbering system is inherent to position 81 as recited in the ‘822 reference claims. Absent a showing to the contrary, a substitution at residue 81 in either claim set would correspond to a VH3 domain despite Applicants allegations.
	b) Applicants allege the claims of the ‘822 reference do not recite “an engineered parent domain” as regards the engineered first and second chains in reference to a corresponding “donor domain.”
	Response to Arguments
	The ‘822 reference explains the meaning of a parent polypeptide as wild type or unmodified IgG or IgG Fc region. See [0104]. The ordinary artisan would understand from the plain meaning that the parent domain is what is being modified or engineered by substitution with another residue which is not otherwise found at that residue in the corresponding parental chain/CH3 domain/polypeptide. See [0019]. As regards [0021] the first and second chains/CH3 domains are not the same in order to confer the heterodimerization:

    PNG
    media_image1.png
    326
    831
    media_image1.png
    Greyscale

	The provisional rejection is maintained.


New Grounds for Objection
Claim Objections
12.	Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 are objected to because of the following informalities: 
a) Claim 1 and dependent Claims 11, 15, 22, and 24 confusing where generic Claim 1 recites in the final clause “wherein the amino acid position of each group member is indicated according to the IMGT numbering.” There is no mention of a group in generic Claim 1 to render the claims comprehensible with respect to the assignment to a group much less how the IMGT numbering system is applied to that group.
Appropriate correction is required.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643